Citation Nr: 1527813	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

2. Entitlement to service connection for tremors, including as due to Agent Orange exposure, and/or as secondary to service-connected PTSD, and/or as secondary to medication taken for service-connected hepatitis B with liver cirrhosis.

3. Entitlement to service connection for a skin disorder, including ringworm and basal cell carcinoma claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1975.  He also had a period of reserve duty from May 1994 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during a travel board hearing in January 2011.  A transcript of the hearing has been associated with the claims file.

In June 2014, the Board remanded these claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The issue of entitlement to TDIU has been raised by the record and was referred back to the AOJ in the June 2014 Board Remand.  However, it does not appear as though this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred, again, to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

These matters are remanded due to lack of compliance with the Board's June 2014 remand directives, as further discussed below.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

I. Psychiatric Disorder Other than PTSD

In June 2014, the Board directed the AOJ to obtain a supplement to the opinion provided in the February 2012 VA examination report.  More specifically, the Board asked for a physician to opine as to whether or not the Veteran currently has a psychiatric disorder other than PTSD, specifically taking into consideration the February 2007 VA examiner's prior diagnosis of bipolar disorder, as well as more recent findings suggesting a contemporaneous diagnosis of depression.

The Veteran was afforded a VA examination in October 2014.  However, in the October 2014 VA examination report, the examiner stated that they were unable to find the February 2007 VA examination report.  Therefore, the examiner could not have taken the diagnosis of bipolar disorder into consideration since the October 2014 VA examiner was unable to see the reasoning for the bipolar diagnosis.  Accordingly, there has not been substantial compliance with the Board's remand directives as to the claim of an acquired psychiatric disorder other than PTSD and further remand is warranted.

In addition, the October 2014 Addendum to the October 2014 VA examination report indicates that the examiner considered the possibility of the Veteran having additional diagnoses under DSM-5.  However, as the Veteran's claim was received by VA and pending before the AOJ prior to August 4, 2014, the Veteran must be evaluated for psychiatric disorders under DSM-IV.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

II. Tremors

In June 2014, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the etiology of his claimed tremors.  In this regard, the Board specifically directed that the Veteran be examined by a neurologist.  In addition, the examiner was directed to provide an opinion as to the likelihood that the Veteran's tremors are related to his military service, including his in-service Agent Orange exposure, or if they were caused by or permanently aggravated by the Veteran's service-connected PTSD or the medicine taken by the Veteran for his service-connected hepatitis B with liver cirrhosis.  Finally, the examiner was directed to document their consideration of the diagnostic and evaluative concerns raised in the December 2012 VA medical opinion of Dr. L.T.C.

The Veteran was afforded an examination in October 2014, however, it did not comply with several of the Board's remand directives.  First, there is no indication in the October 2014 VA examination report whether or not the examiner is a neurologist.  Second, the examiner provided information regarding essential tremors, but never actually opined as to the likelihood that they were related to the Veteran's military service, including his in-service Agent Orange exposure, or if they were caused by or permanently aggravated by the Veteran's service-connected PTSD or the medicine taken by the Veteran for his service-connected hepatitis B with liver cirrhosis.  Finally, the October 2014 VA examiner did not document any consideration of the December 2012 VA medical opinion of Dr. L.T.C.  Thus, there has not been substantial compliance with the Board's remand directives as to the claim of tremors.

The Board notes that, in providing an opinion as to the likelihood that the Veteran's tremors are related to his Agent Orange exposure, the examiner may not rely solely on the fact that the Veteran's tremors are not on the presumptive list of diseases associated with herbicide exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Update, 77 Fed. Reg. at 47924 (observing that the Secretary's determination that a positive association does not exist between a given disease and AO exposure to warrant a presumption does not preclude VA from granting service connection).  Rather, the examiner must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's tremors, and whether the condition has manifested in an unusual manner.  See Polovick, 23 Vet. App. at 55.  The examiner must provide a complete explanation in support of the opinion.

III. Skin Disorders

In June 2014, the Board directed the AOJ to obtain the Veteran's medical records pertaining to his period of reserve duty.  In addition, the Board directed that, if newly obtained evidence further confirmed a history of skin disability in proximity to the Veteran's military service (including throughout the 1990s), the RO was to obtain a supplemental opinion as to the etiology of the Veteran's skin conditions and the likelihood of their relation to the Veteran's service, including his Agent Orange exposure.

On remand, the RO obtained the Veteran's military records related to his period of reserve duty.  Included in this newly obtained evidence is an April 1996 report of medical history which notes chronic skin lesions on the Veteran's right arm, diagnosed as basal cell carcinoma.  Accordingly, a clarifying opinion was warranted on remand, however, it was not obtained.  Thus, there has not been substantial compliance with the Board's remand directives as to the claim of a skin disorder.

As previously discussed, when providing an opinion as to the likelihood that the Veteran's skin disorders are related to his in-service exposure to Agent Orange, the examiner may not rely solely on the fact that the Veteran's skin disorders are not on the presumptive list of diseases associated with herbicide exposure.  See Polovick, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2014 and associate them with the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination to identify whether or not the Veteran has a current psychiatric condition other than PTSD, or has had a psychiatric condition other than PTSD at any time during the pendency of this claim.  All diagnoses must be made in accordance with DSM-IV.

The examiner must specifically take into consideration the February 2007 VA examiner's prior diagnosis of bipolar disorder, as well as more recent findings suggesting a contemporaneous diagnosis of depression.

The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

For each psychiatric diagnosis other than PTSD identified by the examiner, the examiner must opine as to the following:

(a)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.
(b)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's psychiatric disorder was caused by his service-connected PTSD.
(c)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's psychiatric disorder was aggravated (permanently worsened) by his service-connected PTSD.
The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination with a neurologist to determine the etiology of the Veteran's tremors.  The examiner must note and document consideration of the diagnostic and evaluative concerns raised in the December 2012 VA medical opinion of Dr. L.T.C. (regarding the need for a more comprehensive neurological evaluation in this case).

The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

The examiner must opine as to the following:

(a)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's tremors had their clinical onset during active service or are related to any in-service disease, event, or injury, including the Veteran's presumed in-service exposure to Agent Orange.
The examiner may not rely solely on the fact that the Veteran's tremors are not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between the Veteran's tremors and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the tremors, and whether the condition has manifested itself in an unusual manner.
(b)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's tremors were caused by his service-connected PTSD and/or the medication the Veteran takes for his service-connected hepatitis B with liver cirrhosis.
(c)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's tremors were aggravated (permanently worsened) by his service-connected PTSD and/or the medication the Veteran takes for his service-connected hepatitis B with liver cirrhosis.
The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.
4.  Schedule the Veteran for a VA skin examination to identify whether or not the Veteran has a current skin disorder or has had a skin disorder at any time during the pendency of this claim.

The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

For each skin disorder identified, the examiner must opine as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's presumed in-service exposure to Agent Orange.

The examiner may not rely solely on the fact that the Veteran's skin disorder is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between the Veteran's skin disorder and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the skin disorder, and whether the condition has manifested itself in an unusual manner

5.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v West, 11 Vet App 268 (1998).

6.  Then readjudicate the claims on appeal based upon all additional evidence received.  If any benefits sought on appeal are not granted the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



